Order entered February 13, 2015




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-14-01274-CV

                                 SINIDU NEGASH, Appellant

                                                 V.

                                 CLAUDIA BURNS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01125-2013

                                             ORDER
       Before the Court is appellee’s January 26, 2015 motion for substitution of counsel. We

GRANT appellee’s motion. John W. Stillwell is substituted for Scott Whitcomb as lead counsel

of record for appellee, Claudia Burns.

       The Clerk of the Court shall direct all correspondence to John W. Stillwell, Law Office of

John Stilwell, 6213 Chapel Hill, Suite B, Plano, Texas 75093.


                                                        /s/   DAVID J. SCHENCK
                                                              JUSTICE